Citation Nr: 1633499	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-14 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1989.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in October 2015 to schedule the Veteran for a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2015).  Such a hearing was conducted in April 2016, and during this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO in Los Angeles, California.  A transcript of this hearing is of record. 


FINDING OF FACT

The record fails to establish any deformity of the penis, nor is such claimed.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for erectile dysfunction are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2015).  
 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a November 2012 letter and attachments, sent prior to the initial decision issued in June 2013, advised the Veteran of the evidence and information necessary to substantiate his underlying claim for service connection for diabetes mellitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The June 2013 rating decision granted service connection for diabetes mellitus and erectile dysfunction as secondary thereto, and assigned a noncompensable rating for erectile dysfunction effective from August 14, 2012.  This appeal arises from the Veteran's disagreement with respect to the propriety of the initially assigned rating for erectile dysfunction from this grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for the manifestations at issue was granted and an initial rating was assigned by the June 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for erectile dysfunction, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to the claim for an increased rating for this disability because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service treatment reports have been obtained.  The Veteran was afforded VA examinations in May 2013 and July 2015 addressing the disability at issue, and the reports from these examinations and the other clinical evidence of record are adequate to make the determination below.  The Board finds these examinations to be adequate to make this determination as they included an interview with the Veteran, a review of the record, and (to the extent not declined by the Veteran), physical examination addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make a fully informed determination with respect to the matter adjudicated.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the determination herein, and no further examination to make this determination is necessary.  

As noted above, VA provided the Veteran with a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved.  The undersigned also explored the question of whether additional evidence favorable to the appeal remained outstanding, with the Veteran indicating that all treatment had been provided by VA.  The pertinent VA clinical records have been obtained, and the Board otherwise concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issue adjudicated herein in accordance with the VCAA would serve no useful purpose.  

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A compensable (20) percent rating under 38 C.F.R. § 4.115, DC 7522 requires evidence of a penile deformity with the loss of erectile power.  This is the only rating available under DC 7522.  

Initially, the Board notes that the June 2013 rating decision which gave rise to this appeal also granted entitlement to special monthly compensation based on the loss of use of a creative organ effective from August 14, 2012; as such, and given the principles against pyramiding, it would appear that any impairment associated with impotence is properly contemplated by this award of special compensation.  That fact notwithstanding, a compensable rating under DC 7522 may not be assigned in this case, as there is no indication in any of the records pertinent to the Veteran's impotence/erectile dysfunction, to include the reports from the May 2013 and July 2015 VA examinations, that he meets the criteria for such a rating; namely, loss of erectile power that is accompanied by the presence of a deformity of the penis.  In fact, the Veteran specifically denied having such a deformity at the hearing before the undersigned.  April 19, 2016, Hearing Transcript, Page 5.  As such, a compensable schedular rating for impotence cannot be assigned at any time since the grant of service connection, to include on the basis of a staged rating.  

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the non-compensable rating reasonably contemplates the impairment of earning capacity occasioned by this particular disability.  There is likewise no showing of marked interference with employment or frequent periods of hospitalization due to it.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, service connection is in effect for multiple disabilities, and the Board notes that under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether entitlement to a total disability rating for compensation based on individual Unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the appeal, a claim for TDIU was considered and denied by the RO in a March 2016 rating decision. The Veteran has not filed a timely appeal to this decision, and such adjudication reflects the permissive bifurcation of the increased rating claim on appeal from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447   (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, the preponderance of the evidence is against a compensable initial rating for erectile dysfunction.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim for a compensable rating for this disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

A compensable initial rating for erectile dysfunction is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


